



Exhibit 10.2
NOTICE OF FULL REDEMPTION


The Hertz Corporation
6.75% Senior Notes due 2019
CUSIP Number 428040CJ6* 


NOTICE IS HEREBY GIVEN, pursuant to the Indenture referred to below, that The
Hertz Corporation, a Delaware corporation (the “Company”), has elected to redeem
on the Redemption Date (as defined below), $450,000,000 in aggregate principal
amount of Outstanding Notes under the Indenture, which represents all of the
Outstanding Notes, at the Redemption Price set forth below. This notice of full
redemption is not subject to the satisfaction of any conditions precedent.
As used herein, the term “Indenture” means the Indenture, dated as of February
8, 2011, as supplemented, by and among the Company, the Subsidiary Guarantors
from time to time parties thereto and Wells Fargo Bank, National Association, as
trustee (the “Trustee”). Capitalized terms used and not otherwise defined herein
have the meanings given thereto in the Indenture.
The Redemption Price with respect to any redeemed Note is equal to:
(a)    100.000% of the principal amount of such Note, plus


(b)
the accrued but unpaid interest thereon to the Redemption Date ($9.00 per $1,000
principal amount of Notes).

The redemption will take place on December 3, 2017 (the “Redemption Date”).
Payment of the Redemption Price will become due and payable on the Redemption
Date only upon presentation and surrender of the Notes to the Trustee as
follows:
Registered and Certified Mail:
Regular Mail or Courier:
In Person by Hand Only:


Wells Fargo Bank, N.A.
Corporate Trust Operations
MAC N9300-070
600 South Fourth Street
Minneapolis, MN 55402


Wells Fargo Bank, N.A.
Corporate Trust Operations
MAC N9300-070
600 South Fourth Street
Minneapolis, MN 55402


Wells Fargo Bank, N.A.
Corporate Trust Services
MAC N9300-070
600 South Fourth Street
Minneapolis, MN 55402



OR






______________
* Neither the Company nor the Trustee shall be held responsible for the
selection or use of any CUSIP number, nor is any representation made as to the
correctness or accuracy of the CUSIP number listed in this Redemption Notice or
printed on the Notes. They are included solely for convenience of the Holders.







--------------------------------------------------------------------------------







By Facsimile Transmission:
(612) 667-6282


By Telephone:
(800) 344-5128

Interest on the Notes shall cease to accrue on and after the Redemption Date,
unless the Company defaults in making such redemption payment or the Paying
Agent is prohibited from making such payment pursuant to the terms of the
Indenture.


IMPORTANT NOTICE
Pursuant to U.S. federal tax laws, you have a duty to provide the applicable
type of tax certification form issued by the U.S. Internal Revenue Service
(“IRS”) to Wells Fargo Bank, N.A. Corporate Trust Services to ensure payments
are reported accurately to you and to the IRS. In order to permit accurate
withholding (or to prevent withholding), a complete and valid tax certification
form must be received by Wells Fargo Bank, N.A. Corporate Trust Services before
payment of the redemption proceeds is made to you. Failure to timely provide a
valid tax certification form as required will result in the maximum amount of
U.S. withholding tax being deducted from any redemption payment that is made to
you.
The Hertz Corporation
Date:
November 2, 2017






